Appeal from an order of the Special Term of the Supreme Court, entered in the Clinton county clerk’s office on February 23, 1940, enjoining the appellants from making a contract for the purchase of certain machinery for a municipal lighting plant proposed to be constructed by the city. This matter was in our court on a previous occasion (See 256 App. Div. 732), and the Court of Appeals (See 281 N. Y. 450). The judgment of our court as modified by the Court of Appeals authorized the city to advertise for bids and upon the receipt of such bids to proceed with the construction of the project at a cost not exceeding the borrowing capacity of the city which was then $269,000 and is now $332,881. The present contract does not violate the judgment and the city will not thereby exceed its debt limit and there is no threatened violation of the law or any right of the respondent. Order reversed on the law and facts, with fifty dollars costs and disbursements, and motion denied, with ten dollars costs. Hill, P. J., Bliss, Heffernan and Foster, JJ., concur; Crapser, J., dissents, and votes to affirm the order appealed from.